Citation Nr: 0115287	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  00-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1998, for the assignment of a 30 percent original disability 
rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from January 1987 
to April 1987, and from December 1990 to June 1991.  This 
included time in the Southwest Asia Theater of Operations.  
She also had periods of active duty for training with the 
Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from August 31, 1998.  


REMAND

Upon a preliminary review of the claims file, the Board notes 
that in the veteran's substantive appeal, received at the RO 
in November 2000, she essentially argues that there was clear 
and unmistakable error (CUE) in a September 1995 rating 
decision, which denied service connection for short temper, 
high stress, and increased anger as due to an undiagnosed 
illness.  The veteran maintains that when she submitted her 
original claim for disability benefits in April 1994, she was 
essentially claiming service connection for PTSD, although 
she did not specifically associate her symptoms with PTSD at 
the time.  Rather, she referred to increased stress, anger, 
and "short-temperness."  She later learned that such 
symptoms were related to PTSD.  She believes that the VA 
"erred," and should have scheduled a psychiatric examination 
for her at the time of her earlier claim.  Specifically, she 
maintains that the RO "made a clear and unmistakable 
error."

The RO has not yet considered the veteran's clear and 
unmistakable error (CUE) claim.  The current issue of whether 
she is entitled to an earlier effective date for the 
assignment of a 30 percent disability rating for PTSD is 
inextricably intertwined with the CUE claim.  See EF v. 
Derwinski, 1 Vet.App. 324 (1991); Harris v. Derwinski, 1 
Vet.App. 180 (1991); Meyer v. Derwinski, 1 Vet. App. 127 
(1991).  The CUE issue, if resolved favorably, could have a 
significant effect on the issue on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).  The Board finds that the 
earlier effective date issue must therefore be deferred, 
pending RO adjudication of the CUE claim.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, President Clinton signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

Accordingly, in view of the foregoing, this case is REMANDED 
for the following:

1.  The RO should adjudicate the issue of 
whether there was CUE in the September 
1995 rating decision, which denied 
entitlement to service connection for 
short temper, high stress, and increased 
anger, as due to an undiagnosed illness, 
by failing to consider an implied claim 
for PTSD.  The RO should also address the 
question of whether the November 1995 VA 
physician's note resulting in an 
impression of "possible mild PTSD" 
constituted an informal claim for service 
connection for PTSD. 

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  Thereafter, if the benefit sought is 
not granted to the appellant's 
satisfaction, an appropriate supplemental 
statement of the case should be sent to 
her and her representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  They should be advised that a 
substantive appeal must be submitted with 
regard to any new issue in order to have 
that matter reviewed with this appeal.  
38 C.F.R. § 20.302(c) (2000).  

The purpose of this REMAND is to ensure that all due process 
requirements are satisfied, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the outcome of the case at this 
time.  No action is required of the veteran until she is 
notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


